Citation Nr: 0025968	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 493 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1966 to April 1968.

The issue of entitlement to service connection for a 
psychiatric disorder has been denied on multiple occasions in 
the past, the last time in March 1997.  In August 1997, the 
veteran requested that his claim of service connection for a 
psychiatric disorder be reopened.  The claim to reopen the 
issue of service connection for a psychiatric disorder was 
denied in September 1997 and the veteran submitted a notice 
of disagreement.  

Following the submission of additional evidence, the claim of 
service connection for a psychiatric disorder was reopened in 
a March 1999 supplemental statement of the case.  While the 
RO considered the veteran's claim for a psychiatric disorder 
on a de novo basis, the Board is not bound by that 
determination.  In fact, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final decisions.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 
1996). 

The veteran testified before the undersigned member of the 
Board at a July 2000 Travel Board hearing.  During the July 
2000 Travel Board hearing, the veteran indicated that he 
wished to pursue a claim of service connection for post-
traumatic stress disorder; however, as that issue has not 
been developed or certified on appeal, it is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was last denied by rating decision in 
March 1997.

2.  The veteran did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1997 rating decision 
that denied entitlement to service connection for a 
psychiatric disorder is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records, to include the March 1968 
separation examination, are negative for complaints, findings 
or diagnoses of a psychiatric disorder.

A December 1974 to January 1975 VA hospital report shows that 
the veteran's main complaint was that his father was putting 
a poison in his food.  He admitted to periods of confusion in 
the past, but aside from this one delusional idea currently, 
he was in good contact with reality.  The veteran was placed 
on psychotropic medication.  The diagnosis was paranoid type 
schizophrenia.

A January 1979 VA medical statement shows that the veteran 
was examined in July 1975.  The diagnosis was chronic 
paranoid type schizphrenia.  Medication and follow-up 
treatment were recommended.  

An October to November 1982 VA hospital report shows that the 
veteran was admitted with the chief complaint of an 
"expectation of violence."  The diagnoses were chronic 
undifferentiated type schizophrenia and alcohol abuse.

On VA psychiatric examination in May 1983, the veteran 
reported being sick for the first time in 1974.  He had 
visions and was hospitalized.  The veteran reported that he 
liked to drink in order to calm his nerves and that he found 
smoking pot rewarding.  He did not like medication that was 
prescribed for him.  Affect was somewhat depressed.  There 
was no evidence of hallucinations or delusions at that time.  
The diagnosis was chronic undifferentiated schizophrenia in 
remission with a history of alcohol and cannabis dependence.  

By rating decision in July 1983, service connection for a 
psychiatric disorder was denied as there no evidence of this 
disability in service, within the initial post service year, 
or for a number of years thereafter.

An October 1995 VA hospital report includes a diagnosis of 
paranoid schizophrenia.

On VA psychiatric examination in November 1995, the veteran 
reported having thoughts of suicide that would not go away.  
He referred to being in a prolonged mental fatigue since 
1975.  On examination, sensorium was essentially clear.  The 
diagnosis was paranoid type schizophrenia.  

By rating decision in March 1997, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder as it was determined that a chronic psychiatric 
disorder was not manifest during service or during the 
initial post service year.  Based on this determination, 
service connection for a psychiatric disorder was again 
denied.  The veteran failed to take any action with respect 
to the March 1997 denial of his claim; thus, that decision 
became final a year after the mailing of notification of the 
decision to him in March 1997.  38 C.F.R. §§ 3.104, 20.302 
(1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the disallowed claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, case law of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The RO 
in this case did not use the overruled portion of the Colvin 
test in the March 1999 supplemental statement of the case and 
the Board will only utilize the criteria under 38 C.F.R. 
§ 3.156 in its adjudication of the veteran's claim.  
Accordingly, the veteran's due process rights have been fully 
complied with in the adjudication of this claim. 

Since the March 1997 rating denial, the additional evidence 
submitted consists of the following.  

Received in May 1997 were VA outpatient records from 1981 to 
1997 which show ongoing treatment for multiple disabilities 
to include psychiatric disability.  A November 1974 VA 
hospital report shows that the veteran was admitted with a 
chief complaint of being unable to hold a job.  On mental 
examination, the veteran was depressed and angry with 
himself.  The diagnoses were depressive neurosis with 
alcoholism, suicidal ruminations and drug dependency.

A May 1997 statement from a private psychologist indicates 
that the veteran had been treated for paranoid schizophrenia 
with auditory hallucinations.  The veteran added a notation 
to the bottom of this statement to the effect that this 
treatment took place in 1984.

Received in August and September 1997 were copies of medical 
text, medical definitions and copies of academic records 
which show that the veteran took psychology classes in 
college.

The veteran testified in September 1998 that he started to 
hear voices which told him to be aggressive toward others in 
the early 1970s.  Around 1994, the veteran noted that he 
realized that this was a reaction to his military service.  

Additional VA outpatient records from 1997 and 1998 include 
treatment for psychiatric disability.

Received in October 1998 was a November 1997 statement from 
Eric Alsterberg, Ph.D., which indicates that the veteran was 
referred for evaluation.  A review of documentation showed 
that the veteran was "combating a ragging subconscious 
drive."  Other documents showed that the veteran talked 
about latent feelings of guilt and a feeling that he had been 
sentenced to serve in Vietnam.  He stated that he started 
hearing voices while in Vietnam.  During basic training, he 
began to feel pressured and an internal dialogue began.  
Paranoia was prominent in his thought disorder.  Dynamically, 
this appeared to be a psychogenic mental illness that had its 
roots in a troubled childhood.  It was suspected that the 
veteran was developing his psychosis due to the tremendous 
psychological abuse and trauma at home.  Being drafted gave 
him a psychological out to transfer all of the rage and 
injustice of his home life to the military.  In summary, the 
veteran was a paranoid type schizophrenic.  Significant 
depression was also noted.  His illness emerged during basic 
training and statements made to him about serving or going to 
jail became incorporated into the emerging delusional system.  
Pre-auditory hallucinations began with the stress of basic 
training and emerged in voices by the time he was in Vietnam.  
Although the premorbid sign and symptoms were evidence prior 
to being drafted, it was opined that the psychosis appeared 
to have emerged during the veteran's military service.

A March 1999 VA medical opinion indicates that the medical 
record to include Dr. Alsterberg's statement had been 
reviewed.  In review of the documentation of record to 
include the service medical records which did not show the 
presence of psychiatric symptoms, it was opined that the 
veteran's psychiatric disorder was not likely to be 
etiologically related directly to his military service.  The 
main evidence for this conclusion was the positive 
association in time of the veteran's admitted heavy use of 
marijuana for 14 years from 1970 to 1984.  The connection of 
the heavy use of this psychotogenic drug and the presence of 
a psychosis was not emphasized in the available records, but 
would appear to be strong and persuasive evidence 
nonetheless.  The examiner would consider that schizotypal or 
schizoid personality traits, namely long standing 
dispositions reaching into childhood, were probably present 
and precipitated by the narcotic drug.  It was emphasized 
that a personality trait is not a psychiatric diagnosis but 
rather a clinical observation.  In summary, mainly on the 
basis of a clear etiological agent to the veteran's psychotic 
symptoms, it was opined that the veteran's psychosis was not 
directly related to his military service.   

The veteran testified in July 2000 that psychiatric 
symptomatology was manifest in the mid-1970s.

The additional evidence submitted in the form of the November 
1997 statement from Dr. Alsterberg constitutes evidence that 
was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether a current psychiatric disability was incurred in 
service.  Dr. Alsterberg opined that the veteran's psychosis 
appeared to have emerged during his military service.  This 
is evidence which is neither cumulative nor redundant and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  This 
statement therefore constitutes new and material evidence and 
the veteran's claim is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Under applicable criteria, service connection will be granted 
if the evidence shows that a psychiatric disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999). 

In this case, the November 1997 statement constitutes 
plausible competent medical evidence to support the veteran's 
claim that current psychiatric disability was incurred in 
service.  Accordingly, the Board finds that the veteran's 
claim is well grounded.

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis in the March 1999 
supplemental statement of the case, the Board's reopening of 
the claim herein does not raise a Bernard due process issue.  

Moreover, as this case must be remanded to the RO to fulfill 
the duty to assist under 38 U.S.C.A. § 5107(b), the veteran 
will have an additional opportunity to present evidence and 
argument in support of his de novo claim.   


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened and well grounded.  To this 
extent only, the benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current 
caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability.  It was further determined that the instant claim 
is well grounded.  The veteran's claim must be evaluated on 
the merits after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

With regard to a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts.  The Court has held 
that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The RO must obtain copies 
of all treatment records relating to the veteran's 
psychiatric disability to include those from the Allen Park 
VA medical center from February 1998 to the present. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Alsterberg and the March 1999 VA medical opinion, the veteran 
should be afforded an examination by a board of 2 VA 
psychiatrists to determine if a psychiatric disability is 
attributable to service.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers who have 
treated him for psychiatric disability 
since service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already of 
record to include all treatment records 
from the Allen Park VAMC from February 
1998 to the present.  Thereafter, all 
records should be permanently associated 
with the claims file.  

2.  The veteran should be afforded an 
examination by a board of 2 VA 
psychiatrists.  The claims folder must be 
made available to the examiners for 
review prior to the examination.  Based 
on a complete review of the medical 
evidence and the current examination, the 
examiners should provide a medical 
opinion as to whether it is at least as 
likely as not that a psychiatric 
disability had its onset in service or 
within the first post service year.  The 
answer to this question should be 
formulated using the underlined standard 
of proof.  The reasons and bases for any 
answer should be discussed in full.  It 
would be helpful if the examiners 
indicate why they agree or disagree with 
any opinions of record on this same 
matter to include Dr. Alsterberg's 
November 1997 opinion and the March 1999 
VA medical opinion.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate supplemental statement of the 
case.  If he fails to show up for the 
examination, the letter notifying him of 
the place, date and time of the 
examination and containing the veteran's 
address should be included in the claims 
folder.  He should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


- 11 -


